F I L E D
                                                         United States Court of Appeals
                                                                 Tenth Circuit
                  UNITED STATES COURT OF APPEALS
                                                                JUL 24 1998
                          FOR THE TENTH CIRCUIT
                                                           PATRICK FISHER
                                                                     Clerk

G. SAM HOUSTON,

             Plaintiff-Appellant,

v.                                                No. 97-1389
                                            (D.C. No. 93-WM-2657)
GALE A. NORTON, individually and                   (D. Colo.)
in her official capacity as Attorney
General, State of Colorado; JAMES
CARR, individually and in his official
capacity as the Assistant Attorney
General, State of Colorado; AMOS
MARTINEZ, individually and in his
official capacity as the Administrator
of the State of Colorado Grievance
Board; CLAIR VILLANO,
individually and in her official
capacity as the Chairperson of the
State of Colorado Grievance Board;
JIM STANLEY, individually and in
his official capacity as the Deputy
District Attorney for the First Judicial
District, State of Colorado; KEVIN
ARMSTRONG, individually and in his
official capacity as Detective, City of
Lakewood, Colorado Police
Department; DAN MONTGOMERY,
individually and in his official
capacity as the Chief of Police, City of
Westminster, Colorado, and unknown
John or Jane Does, individually and in
their official capacities as police
officers, investigators for the cities of
Westminster and Lakewood Police
Departments; RON BECKHAM,
    individually and in his official
    capacity as the Sheriff of the County
    of Jefferson and the Jefferson County
    Jail Facility; LINDA ORSELLO;
    HILLARY WATTERS; ANN SHORT;
    WHEAT RIDGE POLICE
    DEPARTMENT, City of Wheat Ridge
    Chief of Police or Police John Doe;
    JOHN PICKETT; JEFFERSON
    COUNTY, BOARD OF COUNTY
    COMMISSIONERS; WHEAT RIDGE,
    COLORADO, CITY OF; JAY
    AMBROSE, Rocky Mountain News
    Editor; CHARLIE ABLE; ANN
    CARNAHAN; ROCKY MOUNTAIN
    NEWS; JACK HURST,

                Defendants-Appellees.




                            ORDER AND JUDGMENT *



Before KELLY, BARRETT, and HENRY, Circuit Judges.



         After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.

                                            -2-
this appeal. See Fed. R. App. P. 34(a); 10th Cir. R. 34.1.9. The case is therefore

ordered submitted without oral argument.

      Plaintiff, a prisoner appearing pro se, appeals from the district court’s grant

of defendants’ motions to dismiss or for summary judgment in this suit filed

under 42 U.S.C. § 1983. He argues on appeal that the district court abused its

discretion by issuing a final decision.

      Because his appellate pleadings offer no coherent explanation of his issue

on appeal, we conclude the appeal is legally frivolous or fails to state a claim

under 28 U.S.C. § 1915(e)(2)(B)(i) or (ii) for purposes of counting “prior

occasions” under 28 U.S.C. § 1915(g). Accordingly, this appeal will be

dismissed.

      The district court granted plaintiff leave to proceed in forma pauperis on

April 1, 1998. Plaintiff’s motion for leave to proceed in forma pauperis filed in

this court and referred to this panel is therefore moot. Plaintiff is reminded that

he remains obligated to pay the full amount of the filing fee. See 28 U.S.C.

§ 1915(b)(1).

      DISMISSED.



                                                     Entered for the Court

                                                     James E. Barrett
                                                     Senior Circuit Judge

                                          -3-